Citation Nr: 1516047	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge is a bar to basic entitlement to Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDINGS OF FACT

1.  The appellant's service was terminated by an other than honorable discharge as a result of being Absent Without Leave (AWOL) for less than 180 consecutive days.  She turned herself in to authorities after about 62 days.

2.  The actions that led to the appellant's discharge did not amount to willful and persistent misconduct.  She has successfully served for over 3 years and was nearing the end of her enlistment.

CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the character of the appellant's discharge from military service for the period of June 1979 to August 1983 is not a bar to VA compensation benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the appellant with the development of facts pertinent to her claim.  Given the favorable action taken herein, the Board finds that no further assistance in developing the facts pertinent to the appellant's claim is required at this time.  

In order to qualify for VA benefits, a claimant must demonstrate that she was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. §3.12(c).  

It is also dishonorable when a person is discharged or released because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; and (4) willful and persistent misconduct.  38 C.F.R. § 3.12(d).  

The appellant's service personnel file indicates that she was AWOL from May 6 to July 7, 1983, a period of 63 days.  Upon her return, she faced a charge that would have led to summary court-martial.  Instead, the appellant opted to admit the offense and request discharge for the good of the service.  The request was approved and the appellant was discharged under other than honorable conditions.  

In its administrative decision, the RO found that the appellant's discharge was due to willful and persistent misconduct.  The Board finds that the evidence of record does not support that conclusion.  The only offense the RO cited in reaching its determination was the appellant's AWOL.  AWOL is not a continuing offense but an instantaneous one; it is complete the instant a person absents herself without authority.  A single, instantaneous offense, by its very nature, is not persistent.  The Board also notes that an AWOL of 180 days or more is not an absolute bar but depends on an assessment of the underlying circumstances.  It is reasonable, therefore, to infer that the appellant is in a more favorable position with a shorter AWOL of 63 days.  This decision is made mindful that the appellant appears to have had no particular problem until this last period in service.  Testimony at the hearing noted particular problems with supervisors at this command that appears otherwise consistent with the personnel record.

None of the other conditions listed in 38 C.F.R. § 3.12 apply.  The appellant requested discharge for the good of the service, but was not an officer.  The appellant was facing summary, not general, court-martial at the time of her request.  

Because none of the conditions listed in 38 C.F.R. § 3.12 apply, the Board finds that the character of the appellant's discharge is not a bar to VA benefits.  


ORDER

The appellant's character of discharge is not a bar to VA compensation benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


